DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 16-20 are withdrawn.
	Claims 1-15 maintained rejected.
	In view of the amendment, filed on 07/25/2022, the following rejections are withdrawn from the previous office action, mailed on 05/12/2022.
Rejection of claim 1-15 under 35 U.S.C. 103 as being unpatentable over Okushima et al. (US 8,361,336)
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2010/0072653).
	Kawakami et al. (US ‘653) disclose FIG. 20A shows the step-and-repeat imprint of this embodiment. In the first repeat process, the step-and-repeat imprint is first performed on regions 2000 to 2001 in the positive direction of the x-axis. When a new line is started, the process moves in the positive direction of the y-axis. After the new line is started, the step-and-repeat imprint is performed on regions 2002 to 2003 in the positive direction of the x-axis so that the first repeat process regions 1700 on the first and second lines are located next to each other in the direction of the y-axis. Likewise, the step-and-repeat imprint is performed up to a region 2004 while a new line is started repeatedly. Next, in the second repeat process, the step-and-repeat imprint is performed in the positive direction of the x-axis on regions that were skipped in the first repeat process, that is, regions 2005 to 2006. Likewise, a new line is started in the positive direction of the y-axis, and the step-and-repeat imprint [AltContent: textbox (A 2nd pattern part)][AltContent: textbox (A 1st pattern part)]is performed up to a region 2009. (see paragraph [0112])
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 3rd pattern part)][AltContent: textbox (A 4th pattern part)][AltContent: textbox (A 6th pattern part)][AltContent: textbox (A 5th pattern part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    305
    390
    media_image1.png
    Greyscale


Therefore, as to claims 1 and 11, Kawakami et al. (US ‘653) disclose a stamp for imprinting, the stamp comprising:
a base substrate (130) having a plane defined by a first direction (X) and a second direction (Y) crossing each other; 
a first pattern group comprising a first pattern part and a second pattern part disposed on the base substrate (130), arranged to be spaced apart from each other in the first direction (X), and having different widths in the second direction (Y); and 
a second pattern group comprising a third pattern part and a fourth pattern part disposed on the base substrate (130), arranged to be spaced apart from each other in the first direction(X), and having different widths in the second direction (Y), 
wherein each of the first pattern part to the fourth pattern part comprises a plurality of patterns, and wherein the first pattern part, the third pattern part, the second pattern part, and the fourth pattern part are disposed to be arranged adjacent to each other in a linear sequential order in the first direction.
Kawakami et al. (US ‘653) disclose imprinting patterns, but it fails to disclose nano-imprinting for forming nano-patterns, as claimed in claims 1 and 11. However, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to adjust the size of the imprinting patterns to be nano-size since such a modification would involve only a mere change in size of the pattern. Scaling up or down of an element which merely requires a change in size is generally considered as being within the knowledge of one of ordinary skill in the art, one would have been motivated to scale a size of the imprinting patterns to be nano-size in order for the imprint stamp to be capable of forming patterns to be used in high technologies such as semiconductor manufacturing.
	As to claim 2, Kawakami et al. (US ‘653) disclose the second pattern part has a second width that is smaller than a first width of the first pattern part.
	As to claim 3, Kawakami et al. (US ‘653) teach the third pattern part has the first width of the first pattern part, and wherein the fourth pattern part has the second width of the second pattern part.
	As to claim 4, Kawakami et al. (US ‘653) disclose the third pattern part has a third width that is smaller than the first width of the first pattern part and greater than the second width of the second pattern part, and the fourth pattern part has a fourth width that is smaller than the second width of the second pattern part.
	As to claim 5, Kawakami et al. (US ‘653) teach the first pattern group further comprises a fifth pattern part, and the second pattern group further comprises a sixth pattern part, wherein the fifth pattern part and the sixth pattern part are arranged to be adjacent to each other on the base substrate (130) and disposed to be spaced apart from the first pattern part to fourth pattern part in the first direction, wherein a fifth width of the fifth pattern part in the first direction is smaller than the second width of the second pattern part in the first direction, and wherein a sixth width of the sixth pattern part has the fifth width of the fifth pattern part.
	As to claim 6, Kawakami et al. (US ‘653) disclose the fifth pattern part is spaced apart from the second pattern part with the fourth pattern part disposed therebetween, and wherein the fifth pattern part and the sixth pattern part are arranged to be adjacent to each other in the sequential order in the first direction.
	As to claim 7, Kawakami et al. (US ‘653) disclose a difference between the second width of the second pattern part and the fifth width of the fifth pattern part is same as a difference between the first width of the first pattern part and the second width of the second pattern part.
	As to claim 8, Kawakami et al. (US ‘653) teach the fifth pattern part and the sixth pattern part are disposed between the third pattern part and the second pattern part.
	As to claim 9, Kawakami et al. (US ‘653) disclose a plurality of dummy patterns respectively disposed between the first pattern part to the fourth pattern part, wherein each of the plurality of dummy patterns has a width that is greater than a width of a nano pattern of the plurality of nano patterns in the first direction.
	As to claim 10, Kawakami et al. (US ‘653) teach a difference in width of the first pattern and the second pattern is about 400 µm or more.
	As to claim 12, Kawakami et al. (US ‘653) disclose each of the first pattern part and the second pattern part of the first pattern group and the first pattern part and the second pattern part of the second pattern group has a width defined in the first direction, and wherein a first width of the first pattern part of the first pattern group is greater than a second width of the second pattern part of the first pattern group.
	As to claim 13, Kawakami et al. (US ‘653) teach the first pattern part of the second pattern group has the first width of the first pattern part of the first pattern group, and wherein the second pattern part of the second pattern group has the second width of the second pattern part of the first pattern group.
	As to claim 14, Kawakami et al. (US ‘653) disclose the first pattern part and the second pattern part of the first pattern group and the first pattern part and the second pattern part of the second pattern group have widths that gradually decrease in the sequential order in the first direction.
	As to claim 15, Kawakami et al. (US ‘653) teach a dummy pattern disposed between the first pattern group and the second pattern group and between the first pattern part and the second pattern part in each of the first pattern group and the second pattern group, wherein the dummy pattern has a width that is greater than a width of a nano pattern of the plurality of nano patterns in the first direction.
Response to Arguments
Applicant’s arguments, filed on 07/25/2022, with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruijt-Stegeman (US 2007/0141191) disclose an imprint lithography apparatus that has a first array of template holders, a second array of template holders, and a substrate table arranged to support a substrate to be imprinted. (see Fig 9)
Sreenivasan et al. (US 7,935,292) disclose edge field patterning of a substrate having full fields and partial fields may include patterning using a template having multiple mesas with each mesa corresponding to a field on the substrate. (See the abstract and Fig. 4)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Corresponding Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                             11/05/2022